Citation Nr: 1225824	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable disability rating for residuals of an injury to the left eye (floaters).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to February 1979 and from November 1979 to March 1982.  He received a bad conduct discharge following is last period of active duty.  

This matter is on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was remanded by the Board in September 2011 for further development and is now ready for disposition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

It is noted at the outset that the period on appeal is unclear.  The May 2009 statement of the case indicates that the claim was received on December 31, 2007.  However, the RO had previously denied the same claim less than two months earlier in November 2007 on the basis that the Veteran failed to report for his VA examination.  This was also the basis for denial with September 2008 rating decision.  See 38 C.F.R. § 3.655(b) (2011).  

Of particular note, no VCAA notice was sent after the December 2007 correspondence, which leads to the reasonable conclusion that the RO did not (at least at that point) believe that the prior claim was final.  See, e.g., Buie v. Shinseki, 24 Vet. App. 242 (2010).  The issue is also complicated by the essentially non-stop communications sent by the Veteran throughout this time.  Therefore, in order to prevent the possibility of prejudice to the Veteran, the Board determines that the September 2008 decision (the decision on appeal) is a continuation of the Veteran's claim submitted in August 2007, rather than in response to a new claim submitted in December 2007.  



FINDING OF FACT

The Veteran's left eye disability has been characterized by symptoms of irritation and watering, the Snellen index for corrected distant vision was 20/40 in the left eye, and not other active pathology was observed.


CONCLUSION OF LAW

The criteria for a compensable rating for of an injury to the left eye (floaters), have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.75, 4.76a 4.84a, Diagnostic Codes (DC) 6009, 6079 (pre-amended 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, none is found by the Board.  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence, and also provided him notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, while the Veteran submitted a lens prescription from a private optometrist, he also stated that all treatment he has received is from the VA medical facilities.  

Of particular note, the evidence of record also indicates that the Veteran recently filed a claim for benefits with the Social Security Administration (SSA).  In general, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain. 38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006). Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992)

In this case, however, as noted above, the Veteran stated in October 2011 that he has not received treatment from anyone except VA providers for his eye disorder.  Therefore, as his VA treatment records have already been acquired, the Board can presume that all records submitted to the SSA are already of record.  Thus, attempting to acquire his SSA records would only unnecessarily delay resolution of the claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).

Next, VA examinations with respect to the issue on appeal were obtained in April 2005 (with an addendum written in June 2005) and October 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they are predicated on a full reading of the Veteran's claims file.  They consider all of the pertinent evidence of record, to include full ophthalmological examinations, the statements of the Veteran and provide a complete rationale for all conclusions provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Finally, it is noted that this appeal was remanded by the Board in September 2011 for further development.  Specifically, the Board instructed the RO to acquire the most current VA treatment records and to provide the Veteran with a VA examination in order to determine the current extent of his left eye disability. 

The Board is now satisfied there was substantial compliance with this Remand. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  First, the RO acquired the Veteran's most recent VA treatment records, which the Veteran stated was the only place where he has received treatment.  Next, the Veteran underwent a VA ophthalmological examination in October 2011.  Finally, after the required development was completed, the issue was readjudicated and the Veteran was sent a supplemental statement of the case in June 2012.  Accordingly, the Board finds that the September 2011 Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

Finally, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran has a noncompensable rating for residuals of a left eye injury, which is characterized by "floaters" in his field of vision.  While this symptom is not listed among the diagnostic codes related to eye disorders, a disability will be rated by analogy to a closely related disease or injury in which addresses not only the functions affected, but the anatomical localization and symptomatology as well. 38 C.F.R. § 4.20 (2011).  In this case, the most applicable diagnostic code is 38 C.F.R. § 4.79, DC 6009, which addresses unhealed eye injuries. 

It is also noted that that the VA regulations for evaluating eye disabilities were revised and amended during the pendency of this appeal. See 73 Fed. Reg. 66,543-44 (Nov. 10, 2008) (revising 38 C.F.R. §§ 4.75-4.84).  According to this amendment, the revised criteria apply only to applications for benefits received by VA on or after December 10, 2008.  As mentioned above, the Veteran submitted the claim on appeal in August 2007.  Therefore, it must be considered under the pre-amended criteria.

Under the applicable criteria, disabilities such as unhealed eye injuries are rated based on impairment of visual acuity or field loss, pain, rest-requirements or episodic incapacity, and combining an additional rating of 10 percent during active pathology. 38 C.F.R. § 4.84a (2008).

As an initial matter, the evidence makes clear that some of these types of impairment are inapplicable here.  First, there is no clinical evidence of active pathology.  Specifically, at his VA examination in April 2005, he did not indicate that he was undergoing any current treatment for his eye, nor was there any ptosis, pterygium or other evidence of any eye injury residuals.  

Similarly, at a more recent VA examination in October 2011, the examiner noted that the Veteran was being monitored for possible glaucoma since 2007, based on slightly abnormal cup-to-disc ratios in both eyes.  However, he has never actually been diagnosed with this disorder, only that he should be monitored for it in the future.  Additionally, an examination of the fundus and vitreous was normal and there has never been clinical evidence where the Veteran complained of significant pain or incapacitating episodes due to his left eye disability. 

Next, while eye disorders may also sometimes be rated on the basis of impaired eye muscle function, this will be for consideration only when the history and findings reflect disease or injury of the extrinsic muscles of the eye or of the motor nerves supplying these muscles. 38 C.F.R. § 4.77 (2008).  Here, there has not been an assertion or a diagnosis related to the extrinsic muscles (such as diplopia) and, in fact, diplopia was specifically not observed at the VA examination in October 2011.  Additionally, has there been evidence of injury to the motor nerves supplying these muscles. 

Finally, the evidence does not indicate that the Veteran has a disorder that would constrict his field of vision.  Specifically, at his VA examination in April 2005, the VA examiner noted that there was no visual field defect.  His VA examination in October 2011 similarly indicated that he does not have a visual field defect of any sort.  

Significantly, there has been no other ophthalmological treatment outside of these VA examinations that would reflect the presence of a current eye disorder or visual field defect. Therefore, as there is no indication of active pathology, defect based on impaired muscle function or a visual field defect, a rating based on these types of disorders is not for application.

As such, the only remaining impairment for consideration is limitation of visual acuity.  Ratings based on visual acuity should be based, when practicable, only upon examinations performed by specialists.  Such special examinations should include uncorrected and corrected central visual acuity for distance and near, with record of the refraction. 38 C.F.R. § 4.75 (2008).  Except in cases where keratoconus where contact lenses are required, the best distant vision obtainable after best correction by glasses will be the basis for rating.  Id.

When applying the ratings for impairment of visual acuity, the appropriate disability rating is found from 38 C.F.R. § 4.84a, Table V, by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column for the Snellen index for the other eye. 38 C.F.R. § 4.83a. Additionally, where a person is unable to read at any one of the scheduled step or distances, but can read at the next scheduled step or distance, the disorder is to be rated as reading at the latter step or distance. 38 C.F.R. § 4.83 (2008).  When there is substantial difference between the near and distant corrected vision, the claim should be referred to the Director of Compensation and Pension Service for additional evaluation. 38 C.F.R. § 4.84.

When service connection is in effect for only one eye (as is the case here), the non-service-connected eye is considered to have vision of 20/40 or better.  Only when a veteran has blindness in one eye which is service-connected and nonservice-connected blindness in the other eye will the rating be evaluated as if both disabilities were service-connected.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  Absent total blindness, visual acuity in the nonservice-connected eye is considered to be normal irrespective of any vision disability in that eye. Id.; see Villano v. Brown, 10 Vet. App. 248, 250 (1997).

In this case, the Veteran's visual acuity has varied wildly over the course of the appeal.  For this reason, the Board has considered evidence as far back as 2005 in order to gain the best understanding of his disability picture.  Specifically, at his VA examination in April 2005, his corrected distant vision was 20/80 in both eyes, and corrected near point vision was 20/400 bilaterally.  However, in an addendum written in June 2005, the same VA examiner noted that there were "no pathological findings" to explain the decrease in the Veteran's vision.  

Since the time of the April 2005 VA examination, the Veteran has undergone a number of VA ophthalmological evaluations that were similarly substantially better than at the prior VA examination.  For example, in January 2007, his distant vision was 20/25 in the right eye and 20/20 in the left.  Curiously, his nonservice-connected right eye was better than his service-connected left eye.  

Next, at a March 2007 evaluation, the Veteran complained about watering in his left eye.  An examination of the eyes revealed a distant vision of 20/30 in the right eye and 20/50 in the left eye.  However, while reduced vision was observed, the evaluating physician also suspected that the Veteran was "malingering." As such, these results are inherently unreliable.  

At a May 2009 evaluation, the Veteran complained of "fluttering" in his left eye, although no discharge, pain or irritation was observed.  While his distant vision was 20/40 in the right eye and 20/50 in the left eye, his corrected vision was 20/20 in the right eye and only 20/30 in the left.  Finally, when the Veteran underwent a new VA examination in October 2011, his corrected near and distant vision was observed to be "20/40 or better" in each eye.    

When considering quantitative results that vary to the degree they do here, the Board must assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  In this case, the Board finds that the results of the May 2009 evaluation and the October 2011 VA examination are the most reliable, and that these values represent the most accurate representation of the Veteran's visual acuity.  

As an initial matter, the Veteran's representative submitted an informal hearing presentation in August 2011, asserting that VA treatment records from 2007 indicate that the Veteran had a distant vision of 20/80 and a near point vision of 20/400 bilaterally.  However, these results are actually from the April 2005 VA examination, and are not from a more recent evaluation. 

Additionally, although the Veteran exhibited 20/80 vision bilaterally at his VA examination in April 2005, it is clear that the examiner doubted the accuracy of these results, as he mentioned in June 2005 there were no pathological findings to explain them.  Moreover, these results are directly contradicted by the subsequent evaluations that indicated far better visual acuity than what was observed on that occasion.  Next, while the Veteran's visual acuity was also notably worse at an evaluation in March 2007, the evaluating optometrist suspected that these results were contrived and the result of "malingering."  

In contrast, his visual acuity since that time has been markedly improved.  In fact, the worst corrected visual acuity observed in the left on any occasion since March 2007 was at the VA examination in October 2011, where his visual acuity was measured as "20/40 or better" which, for evaluation purposes, the Board will presume was at 20/40.  Therefore, in view of the other evidence of record, in conjunction with the comments made by the evaluating physicians during the evaluations on March 2007 and before, the Board finds that these results are of limited validity, and are outweighed by the more recent evaluations of record.  

Next, having determined that the worst valid visual acuity in the Veteran's left eye is 20/40, applying this value to Table V (while applying a visual acuity of 20/40 in the nonservice-connected right eye) indicates that a noncompensable rating is for application.  See 38 C.F.R. § 4.84a, DC 6079, Table V (2008).  Thus, an increased rating is not warranted on this basis.  

In fact, even though the Board finds that a noncompensable rating is assigned under 38 C.F.R. § 4.84a, the evidence does not truly indicate that any defect in visual acuity is due to the Veteran's service-connected condition.  Specifically, as was noted above, a VA examiner wrote in June 2005 that there was no pathological reason for the Veteran's decrease in vision (although the Board has determined that those results were unreliable).  Moreover, the VA examiner in October 2011 similarly stated that the Veteran has "no residual damage" from his in-service injury.  Although this examiner noted that the injury might be a potential cause of angle recession glaucoma, there are no clinical findings of this disorder.  

Therefore, even though the Veteran's visual acuity may decline in the future, it is unclear whether one may conclude that it is due to his service-connected condition.  Moreover, VA regulations do not contemplate the payment of benefits for disorders that are congenital or developmental in nature, to include refractive error of the eye under either the preamended or current regulations.  38 C.F.R. § 3.303(c) (2008).  

Finally, while the Veteran's near and distant vision was observed to be substantially different at the time of his April 2005 VA examination, for the reasons noted above, the Board has rejected the validity of the findings from that VA examination.  Moreover, there has not been another occasion where near point visual acuity was markedly different from distant visual acuity.  Therefore, referral of this claim Compensation and Pension for review under 38 C.F.R. § 4.84 is not warranted.  

The Board has also considered the Veteran's statements that his disability is worse than the noncompensable rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his eye disability according to the appropriate diagnostic codes.  This is especially so in the context of eye disability ratings, which are substantially dependent upon quantitative results.   

In contrast, such competent evidence concerning the nature and extent of the Veteran's left eye disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the only facet of his eye disorder for consideration is visual acuity, and the Board has applied his measured acuity levels to the applicable rating criteria, general counsel opinions, and case law.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's left eye disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, the Board must also consider whether he is entitled to a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this regard, he has previously asserted that he lost  his job as a truck driver due to his eye disability.  However, a social work note from January 2011 indicates that the Veteran was recently able to obtain employment.  Therefore, the Board concludes that, although the Veteran has maintained that he was unemployable in the past, his current employment refutes that assertion.  Therefore, consideration of entitlement to TDIU is not for application. 

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.



ORDER

A compensable disability rating for residuals of an injury to the left eye (floaters) is denied.  




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


